FARRIS, Justice,
dissenting.
The majority holds that we should reverse the trial court’s order granting a partial new trial and render judgment adopting the terms of the original decree of the trial court because the trial court’s granting of a partial new trial ended in an unfair and unjust result.
I dissent because I find that the consequence of the majority’s action may result in an end no less unfair or unjust than the act of the trial court. I concur with the majority opinion that the trial court judgment should be reversed, but I would remand the entire case for a new trial because, although to affirm the judgment of the trial court granting appellee a partial new trial and severing out a personal injury action may allow appellee a double recovery of the damages resulting from the intentional tort of the appellant, to reverse and render judgment may deny the appel-lee any recovery at all. Agreeing that the trial court’s granting of partial summary judgment is error, I would remand the case for new trial so that the issue might be fully developed.
Appellee did not plead a personal injury claim against appellant as a separate cause of action, but rather included allegations of appellant’s intentional tort against appellee in her alleged grounds of divorce which she contended justified an unequal division of property. In her trial pleading, appellee alleged that appellant intentionally or recklessly injured her by striking her, causing her to fall and fracture her' hip thereby proximately causing her bodily injury and the ordinarily attending damages, e.g., medical expenses; past and future; disability; loss of income; pain and suffering.
During the trial appellant testified about the occurrence as well as other acts of violence on the part of appellant against appellee. Appellee introduced the deposition testimony of Dr. Richards, the orthope-*48die surgeon who treated her immediately after her injury, of Dr. Jones, the orthopedic surgeon who subsequently treated ap-pellee in connection with the same injury and medical treatments, and of Dr. Kent, who treated appellee in the emergency room. The doctors were questioned about medical expenses, extent of injury and future damages. The proof offered in connection with appellee’s alleged hip injury was consistent with her allegations of fault on the part of appellant.
The trial was completed on March 18, 1986, but the final decree of the trial court was not entered until December 31, 1986. During the intervening nine months, two things occurred which are relevant to the issue before us: on June 10, 1986, the trial court entered a docket entry, alluded to by both parties in their briefs, setting out the terms to later be incorporated in the decree of divorce including a provision that (appel-lee’s) cause of action for personal injuries be dismissed without prejudice and on July 16, 1986, the statute of limitations, unless otherwise tolled, ran on any cause of action based upon appellant’s assault upon appel-lee and the resulting hip injury.
A trial court has no broader discretion than in the area of granting a motion for new trial, and we may reverse the order of a trial court granting or denying a motion for new trial only for a manifest abuse of discretion. See Grohn v. Marquardt, 657 S.W.2d 851, 857 (Tex.App.—Texarkana 1983, writ ref’d n.r.e.). Since we are incapable of reading the mind of the trial court, the unjust and unfair result of which the majority complains is not manifest from the face of the record. What is obvious is that if the trial judge considered the act of appellant and consequential injury in connection with appellee’s hip injury in the division of property, then the granting of the partial new trial is unfair to appellant while, on the other hand, the action of the majority, assuming the trial court did not consider the incident, will be unfair to ap-pellee. Certainly, it would seem to appear more reasonable to believe that since the trial judge repeatedly expressed her intent not to dispose of any claim of appellee against appellant for personal injuries as an adjunct to the property division that she in fact did not consider that issue in dividing property.
Rule 320, Texas Rules of Civil Procedure provides:
When it appears to the court that a new trial should be granted on a point or points that affect only a part of the matters in controversy and that such part is clearly separable without unfairness to the parties, the court may grant a new trial as to that part only....
TEX.R.CIV.P. 320. The unfairness which exists in the instant case is in the granting of a partial new trial because under the facts of this case the issue of property division incident to the divorce and the award of damages for personal injury are not clearly separable. Further, even if we can render judgment as a consequence of the trial court’s error in granting the partial new trial, I believe that it is more appropriate that we remand the case for new trial on all the issues in the interest of justice. See United States Fire Insurance Co. v. Carter, 473 S.W.2d 2 (Tex.1971).